A Personal Message About Doxxing, Bankruptcy and the Fight to Improv...   https://webcache.googleusercontent.com/search?q=cache:mvoLEio044Q...
             Case 8:15-cv-00011-TPB-CPT Document 160-17 Filed 05/27/20 Page 1 of 9 PageID 1895
             bankruptcy-and-the-fight-to-improve-iso-9001/. It is a snapshot of the page as it appeared on Feb 6, 2017
             18:43:49 GMT.
             T he current page could have changed in the meantime. Learn more

             Full v ersion      Text-only version       View source
             Tip: To quickly find your search term on this page, press Ctrl+F or ⌘-F (Mac) and use the find bar.




                                                                 Exhibit Q                                    U        a


                     A Personal Message About Doxxing, Bankruptcy
                     and the Fight to Improve ISO 9001
                     by Christopher Paris | Jan 21, 2017 | Opinion |




                     I am going to switch gears a bit and open up, without sarcasm, without snark, and without
                     fear. The incumbent powers within the ISO certification scheme have shifted gears and are
                     now engaging in “doxxing,” the dark and despicable practice of publishing personal and
                     financial records on a person for the purposes of humiliation, intimidation and threat.

                     This is also a long piece. You may want to read it in bits, rest in between and come back
                     later. I hope you’ll find it worth it.

                     Morally Bankrupt

                     By now you may have heard the false rumor that “Oxebridge is bankrupt.” It’s been spread
                     by the usual suspects: former Elsmar moderators, certificate mill operators Daryl
                     Guberman and Donald LaBelle, US TAG leader George Hummel, ISO’s new “risk-based
                     thinking” expert, Bill Levinson, and many others. In many cases, they have published this
                     information using fake names, but in many the cases of Guberman and Levinson, they
                     did so openly, under their own names.

                     The truth is that Oxebridge has not filed bankruptcy, and the company is the healthiest it’s           Did Paris
                                                                                                                             lie to the
                     been in years. The truth is that I filed bankruptcy — as a person — and I am not                       bankrupty
                     humiliated, intimidated or threatened to have you know about it.                                          court?

                     I’m supposed to be ashamed. You’re supposed to wonder why you would hire a
                     management consultant who can’t manage his finances. This is supposed to hurt; this
                     revelation is only designed to cause me pain.




1 of 9                                                                                                                       2/9/2017 8:11 PM
A Personal Message About Doxxing, Bankruptcy and the Fight to Improv...   https://webcache.googleusercontent.com/search?q=cache:mvoLEio044Q...
             Case 8:15-cv-00011-TPB-CPT Document 160-17 Filed 05/27/20 Page 2 of 9 PageID 1896
                     Think about that. These people, in their attempt to stop Oxebridge’s reform efforts, which
                     are centered around improving the content of ISO 9001 and in improving the certification
                     scheme so we can trust ISO 9001 certificates again, will go so far as to investigate
                     someone’s personal finances, and then publish the details to harass and frighten
                     them.
                                    What a crock.
                     You must understand that I am calibrated differently. I know this, even if it baffles those
                     around me, even in my own family. People ask me all the time, “why don’t you just stop?” I
                     answer that you wouldn’t expect a fireman to run away from a fire, or a nurse to run away
                     from a bleeding patient. I can’t stop because to me, this is my work. It is what I have to do.
                                              See Exhibit F                                                         No one is
                     As a result, the decade-and-a-half of attacks have only adjusted my state of “normal” to       accusing
                     levels that are different from yours. When people accuse me of crimes, I don’t care. When       Paris of
                                                                                                                    “crimes”.
                     they send me death threats, I toss them to the police and move on. When they threaten to
                     sue, it simply doesn’t faze me; I kick their ass in court, and move onto the next conflict. If I
                     wake up and have not received some form of harassing or threatening email, it’s not a
                                               Paris has filed 2 lawsuits to date, both to silence critics.
                     normal day.
                                                                                                                   Problem is
                     I get it. This isn’t your way of thinking, nor should it be. I don’t want you to live like this, but
                                                                                                                       yourr
                     I’m okay with it. And because I am okay with it, it makes me uniquely suited to prosecute     bankruptcy
                                                                                                                     filing is
                     this endeavor. The people we are going up against are dark, grim-souled miscreants with          public
                     little in the way of ethical filters or moral encumbrances. These are not people you want to information.
                     deal with, but I can handle it. It’s what I do.

                     And so, let me do it. But understand what that comes with.

                     Meet the Doxxers
                           As Paris accuses people of “doxxing”, Parris proceeds to “dox” people.
                     Now they have published my personal finances, or a truncated version of it, and have
                     created a false narrative that Oxebridge has failed, and that no one should do business
                     with me. Here’s US TAG member George Hummel, on LinkedIn:


                     Here’s Daryl Guberman, on Reddit:


                     Here’s Quality Progress / Quality Digest writer Bill Levinson.


                     (The document doesn’t say anything remotely close to what Levinson suggests, and he’s
                     entirely misinterpreting it.)

                     And here’s an anonymous troll (“parisoxebridge”) on Scribd.com who posted the
                     bankruptcy filings — three different times — along with a convenient set of cherry-picked
                     documents supporting only one side of the Oxebridge v Elsmar lawsuit, making it fairly
                             Oxebridge/Paris never sued “Elsmar” - Paris sued Marc Smith personally. More BS.


2 of 9                                                                                                                       2/9/2017 8:11 PM
A Personal Message About Doxxing, Bankruptcy and the Fight to Improv...   https://webcache.googleusercontent.com/search?q=cache:mvoLEio044Q...
             Case 8:15-cv-00011-TPB-CPT Document 160-17 Filed 05/27/20 Page 3 of 9 PageID 1897
                     simple to guess who it really is:


                     As you can see, it’s pretty despicable.    Cue Daffy Duck…
                     Gagging on Google

                     This bad behavior is enabled by the Google search algorithm. Google artificially prioritizes
                     negative material about a person or company. Technical forensics expert Michael Roberts
                     postulates this is to drive clicks away from actual search results, and to the ads that appear
                     on the right of them. For example, if you search “Oxebridge ISO 9001” you will see dozens
                     of negative results, which may prompt you to click that BSI ad on the right instead. Google
                     makes money from the ad clicks, not the search clicks.

                     What this means is that negative material automatically makes the first page of search
                     results under Google; you can have 1,000 years of positive online commentary, but a single
                     Ripoff Report filing will appear on page 1 search results in only hours. Google makes
                     money, and then Ripoff Report makes additional money by demanding money to have the
                     negative reviews removed. People have been trying to sue Ripoff Report, but have it all
                     wrong; until Google is sued, or a law changed, this will continue, and there’s nothing
                     anyone can do about it. (Oxebridge is looking into the feasibility of a class action suit
                     against Google, but it would have to be handled by a pro bono attorney. No one has that
                     kind of money.)

                     You can test it. Go to Google and search “Chris Paris Oxebridge” and see what comes up.
                     Most of the material was posted by Guberman and LaBelle, but some old Elsmar stuff still

False.               comes up, despite the court order to have it removed. This despite hundreds of examples
                     of positive commentary about Oxebridge and myself going back to 2000; it’s all been
                     replaced because of a handful of morally bankrupt cretins posting factually inaccurate
                     information with the intent of causing harm, gaming a hosed-up search industry.

                     Again, the purpose here is to intimidate me, so that I shut down my website and stop
                     reporting on the industry scandals, and stop pressing for reform that will put ISO 9001 back
                     into the hands of actual user organizations. This frees them up to rip you off without
                     anyone watching.    Poppy cock. Smith has never even referenced Paris’
                                    “reporting”. Paris’ reporting has made many enemies, though.
                     It’s not working, because of one factor these impossible animals had not considered: I’m a
                     poverty snob. I’ll get back to that in a minute.

                     American Dream

                     I don’t owe anyone an explanation for the bankruptcy, but I’m nevertheless keen to let you
                     in on it. My home in Florida had tripled in value prior to the housing bubble, and then
             Note: See Exhibit L - All references to Oxebridge on Elsmar were removed by
             March 2015. Smith has no way to cause changes to Google’s search results.
3 of 9                                                                                                                       2/9/2017 8:11 PM
A Personal Message About Doxxing, Bankruptcy and the Fight to Improv...   https://webcache.googleusercontent.com/search?q=cache:mvoLEio044Q...
             Case 8:15-cv-00011-TPB-CPT Document 160-17 Filed 05/27/20 Page 4 of 9 PageID 1898
                     suddenly went “underwater” over a period of six months. This meant the value had
                     dropped below what our equity was, making the house essentially worthless. Our region of
                     Florida was one of the worst hit regions in the entire country for rapid housing
                     depreciation. Worse, our mortgage was issued by Countrywide, which was later
                     investigated rather famously. Our particular mortgage wasn’t predatory, but we got caught
                     in the scandal anyway.

                     My wife and I were in the process of moving (to Nova Scotia, of all places) when this hit.
                     Suddenly we couldn’t sell the house without having to absorb a tremendous loss. So we
                     waited. And waited. The value was not moving. Then, we arranged a short sale for the
                     property, but found the loan had transferred to a new bank, after the Countrywide fallout.I call BS. And
                     The new bank — Bank of America — cancelled the short sale, forcing us to start over with Paris  refinanced
                                                                                                                  his house
                     them. The buyer walked, and we lost our chance on the Nova Scotia property at the same succcessfully.
                     time. We applied to launch a new short sale with BoA, but suddenly the loan was sold
                     again, this time to GreenTree. Anyone who’s worked with GreenTree knows what happened
                     next: years of impossible battles to simply get answers on a short sale; they even refused to
                     talk to our attorneys, even hanging up on them, a violation of US law. And you did not sue them?

                     A fourth bank took the loan over and filed for foreclosure, but the case was thrown out
                     because it had been “filed aggressively.” The new bank refused to negotiate for a short sale,
                     so I filed bankruptcy to remove the house’s debt, and then filed for a deed-in-lieu of               Not
                     foreclosure, to effectively give the keys to the bank and walk away. At this time I had
                                                                                                                       reported in
                     already established a new property in South America and simply didn’t need the house
                                                                                                                         Paris’
                                                                                                                       bankruptcy
                     anymore.
                                                                                                                            .
                     For some of you, that story is going to sound familiar, and very close to home. You’ve been
                     through this, or something like. You know people in worse situations, who were foreclosed
                     on and lost their homes without their consent. This happens every day, to thousands of
                     people. This is real life in real America, not some fantasy published on some ISO
                     consultant’s website.
                                                                                                                    On what
                     I make jokes about the various ISO incumbents having “boats” and “summer homes,” but grounds does
                     the truth is they are broke, too. No one is making a lot of money in ISO 9001, because no Paris make this
                                                                                                                 claim? Paris
                     little boy or girl grows up wanting to be an ISO consultant so they can retire at age 30 in  knows their
                     Barbados. A handful of the TAG leaders have turned this into a cash machine, but they are finances?
                                                                                                                     How?
                     few and far between and still don’t measure up to the wealth of experts in other            And making
                     professions; most of them made their money in previous employers, and are                     money in
                                                                                                                   ISO99001
                     supplementing retirement income with whatever they can scrape together from their            hasn’t been
                     books and seminars. Don’t let them fool you.                                                  profitable
                                                                                                                 since around
                                                                                                                     2000.
                     Worse, one of the people who was circulating the “Oxebridge is bankrupt” meme had filed




4 of 9                                                                                                                       2/9/2017 8:11 PM
A Personal Message About Doxxing, Bankruptcy and the Fight to Improv...   https://webcache.googleusercontent.com/search?q=cache:mvoLEio044Q...
             Case 8:15-cv-00011-TPB-CPT Document 160-17 Filed 05/27/20 Page 5 of 9 PageID 1899
                     bankruptcy himself; when I sent him a copy of his own court filings, he suddenly shut up
                     and apologized. (Unlike him, I’m not going to publish it.)

                     Oxebridge Sucks

                     The other aim, as I mentioned, is to shut down my company by convincing you I am terrible
                     at my job. How can you possibly take management advice from someone who filed
                     bankruptcy?           Smith has never said Paris is/was“bad at his job”.
       False                 What Smith HAS said that in Smith’s opinion Paris’ advertising was (is?) deceptive.
   equivalence       The irony, of course, is that successful business people file bankruptcy all the time. Bill
    - Wantting
       to get        Levinson loves Donald Trump, who filed bankruptcy six times, but denigrates a simple
   Levisnson’s       American citizen for doing the same. Does he expect Trump to be ashamed? Good luck with
      name in
      there…         that.                                                 Do tell Who was this?

                     One of the reasons Oxebridge remains healthy is that I don’t personally rape the company’s
   Bankruptcy        funds for my salary. Smart business people know that the company must thrive even when
   papers list
  Oxebridge as       its officers struggle, and by ensuring this, you help everyone in the long term. I could have
   $0.00 value       easily taken money out of Oxebridge to avoid the bankruptcy, but then Oxebridge really
    and $0.00
    funds. No        would have collapsed. That wouldn’t have merely been foolish management, it would have
    money to         been outright idiocy.  In bankruptcy court, Paris claimed his company had no
     take out.                                             assets and was worth $0.00
                     A good business owner will sacrifice for his company, when the time calls for it. How any
                     management consultant would not know this is baffling. And they want you to hire them?
                               As stated in Paris’ bankruptcy filing, Oxebridge was worth $0.00
                     Defamation: The Loser’s Handtool

                     Where these monsters have broken the law is that their posts are defamatory. Defamation
                     requires three elements: the information has to be false, has to be said in public, and has
    Paris can
                     to cause damage to one’s property or reputation. By re-framing a personal bankruptcy
    not show
    anywhere         affecting one person as “Oxebridge is out of business” or “Oxebridge is bankrupt,” and then
   where John
                     intentionally spreading this online, meets all three criteria. This is why “parisoxebridge” of
   Peeachfarm
    has done         Scribd hides behind a fake name — much like “John Peachfarm” — something that
    any such
                     Guberman and Hummel and Levinson haven’t quite learned yet. It’s going to be a
      thing.                                 ???
                     monumentally expensive lesson for them.

                     The incumbents often accuse me of defamation, because I expose their bad behavior. But
                     the published material on Oxebridge is tested constantly against the first criteria — is it
                     true? — and then published only when the answer is “yes.” As such, no defamation case
                     against Oxebridge has ever succeeded, because we can prove what we write. When I say
                     that Paul Palmes exaggerated his resume in the runup to his election to TAG 176 Chair, it’s
                     because I literally got on the phone and called his former employers, and documented the
                     results. When I say Lorri Hunt talked about ISO 9001 being “ the biggest boon for
                     consultants ever” it’s because I have, in my possession, the actual documents from the TAG



5 of 9                                                                                                                       2/9/2017 8:11 PM
A Personal Message About Doxxing, Bankruptcy and the Fight to Improv...   https://webcache.googleusercontent.com/search?q=cache:mvoLEio044Q...
             Case 8:15-cv-00011-TPB-CPT Document 160-17 Filed 05/27/20 Page 6 of 9 PageID 1900
                      presentation that included those words, with her name right on them. When I say that
                      Daryl Guberman once offered to sell ISO 9001 certification to a fictional company that
                                                                                                                      All taken
                      claimed to make cement life vests designed to kill the wearer, it’s because I have the actual     out of
                      emails from him making that exact offer. (Here: read it. See the part where he says that        context
                                                                                                                     Welcome to
                      cement has to be ROHS compliant. Then count how many times he puts his own name in a an alternate
                      single email.) When I say Bill Levinson argued that Black protesters are inviting being killed   reality..

                      under “justifiable homicide,” it’s because he literally wrote those words in his political
                      rantings:

                      So if they want to report that I filed bankruptcy, they can. But they can’t say Oxebridge did,
                      because it’s untrue, and defamatory. No one has to - Paris claimed Oxebridge value $0.00 and assets as $0.00

                      Poverty is a Rich Experience        Enter the Oxebridge/Paris “Peru Poverty Tour”.

                      I mentioned before that I am a poverty snob. This came about because I come from
                      middle-class working family; my father was a milkman and a volunteer fire fighter. My
                      mother was a secretary. I became the only successful business owner in the family not
                      because we were rich, but because I was smart. I studied and studied. That’s it. But in my
                      core, I was always poor.

                      As I said, I’m calibrated differently. I don’t care about money. I’ll help other people make it,
                      but I don’t care about it. I believe that the more you have, the more you have to lose. That
                      makes me insulated from loss, because I have only exactly what I need. The trolls
                      simultaneously claim I am broke, but have a “villa” in Peru — they don’t seem to know that
    Unbelieveble      there are no villas in Peru, and that I live in one of the worst areas of the world, surrounded
      rehearsed       by complete poverty. There is no reliable water, no reliable internet, and no heat or air
        claim.
     Absurd on        conditioning at all. Life is a daily struggle and I fucking love it. This is my element. I don’t
    the face of it.   denigrate those who want to play golf or take their boat out for a spin, but it’s not my
                      world. I don’t want that. I eat amazing ceviche, have fresh avocado every morning for about
                      25 cents, listen to huayno on the radio and am surrounded by some of the most incredible
                      people in the world. I voluntarily threw myself into a world where I couldn’t even speak the
                      language, and learned to survive. Now I run a gourmet tour agency to bring rich gringos to
                      Peru so they can experience poverty culture — with its incredible food and wine — even if
                      it’s only for a few days.    Flying back and forth to Peru isn’t cheap.


                      Is it hypocritical? Yes. I still have money. I am rich compared to my neighbors in Lima. I’m
                      not really suffering the way they are. I’m not seeking self-imposed misery. I earn money
                      through international work, and live in a place where my expenses are nearly zero. I have
                      two major outlays: my taxes (because I think you should pay them, thank you very much)
                      and my legal bills. I have an extremely high tolerance for what I will put into my attorney,
                      as part of my prosecution of the reforms. So those thinking that a single bankruptcy filing




6 of 9                                                                                                                       2/9/2017 8:11 PM
A Personal Message About Doxxing, Bankruptcy and the Fight to Improv...   https://webcache.googleusercontent.com/search?q=cache:mvoLEio044Q...
             Case 8:15-cv-00011-TPB-CPT Document 160-17 Filed 05/27/20 Page 7 of 9 PageID 1901
                     means I can’t prosecute lawsuits in for a shock. My attorney has the boat, because I don’t
                     want one.

                     I’m Inoculated

                     So this means I don’t care if you know I filed bankruptcy. Many of you reading this have
                     done the same, and many of the people spreading the rumor in order to score cheap
                     points have, too. But I do object to them saying Oxebridge has failed. We continue to sign
                                                                                                                            So much
                     amazing clients, the book sales are insane, and the speaking gigs are routinely sold out.              business!
                     Anyone saying “Oxebridge is closed” isn’t paying attention. Who has said Oxebridge is
                                                                                          closed???
                     So I leave you with two takeaways. If you find the competing consultants engaging in this
                     defamatory “doxxing,” consider the ethical lines they have crossed, and remember that if
                     they do it to me, they can do it to you, too. You might want to ask some of the speakers at
                     that upcoming ISO 9000 Conference about it. You probably want to think about it before
                     engaging them for work, too.

                     And, second, know that I cannot be intimidated by this kind of thing. It simply does not
                     work on me. I am completely and utterly inoculated from this form of attack. I will continue
                     to do exactly what I am doing, for as long as I can, until I succeed. So long as ISO can pump
                     out garbage standards designed to enrich key individuals at the expense of entire
                     industries, I will fight this. So long as ISO registrars issue certificates to companies that
                     make products that fail and kill people, all while being invisible to investigators and
                     legislators, I will fight this.

                     We need radical change to the ISO scheme. I don’t expect you to do this, but it suits me
                     fine. And for now, I’m all you’ve got.




                                                   About Christopher Paris
                                                   Christopher Paris is the founder and VP Operations of
                                                   Oxebridge. He has over 25 years' experience implementing
                                                   ISO 9001 and AS9100 systems, and is a vocal advocate for the
                                                   development and use of standards from the point of view of
                                                   actual users. He is the author of Surviving ISO 9001:2015,
                                                   which can be purchased here.
                                                       Mail | Web | Twitter | Facebook | LinkedIn | Google+ |




7 of 9                                                                                                                       2/9/2017 8:11 PM
A Personal Message About Doxxing, Bankruptcy and the Fight to Improv...   https://webcache.googleusercontent.com/search?q=cache:mvoLEio044Q...
             Case 8:15-cv-00011-TPB-CPT Document 160-17 Filed 05/27/20 Page 8 of 9 PageID 1902
                     More Blog Entries              More Posts
                                                          More entries.




                     ISO 9001:2015’s Odd Abdications
                     3 February, 2017




                     Book Review: “Risk Based Thinking Handbook”
                     2 February, 2017




                     Oxebridge Two-Day AS9100/ISO 9001 “Braindump” Scheduled for March 16-17 in Huntsville
                     28 January, 2017




                     ISO 9000 World Conference Drops Levinson After Controversy, Pulls Book Promotion
                     27 January, 2017




                     Registrar TUV Rheinland Fined in France for Role in PIP Breast Implant Scandal
                     26 January, 2017




8 of 9                                                                                                                       2/9/2017 8:11 PM
A Personal Message About Doxxing, Bankruptcy and the Fight to Improv...   https://webcache.googleusercontent.com/search?q=cache:mvoLEio044Q...
             Case 8:15-cv-00011-TPB-CPT Document 160-17 Filed 05/27/20 Page 9 of 9 PageID 1903




                     AS9100 Rev D Con�guration Management for the Small Machine Shop
                     26 January, 2017




                     AQI, ASQ and Quality Digest Do Nothing While Levinson Compares Muslims to Feces
                     25 January, 2017




                     Bridge Too Far: In 2 AM Facebook storm, AQI’s Levinson Invokes Nazis
                     23 January, 2017




                                        Designed by Elegant Themes | Powered by WordPress




9 of 9                                                                                                                       2/9/2017 8:11 PM
